                               UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION AT DAYTON

LAJUAN TUCKER,

       Plaintiff,                                       Case No. 3:18-cv-402

vs.

OHIO BELL TELEPHONE COMPANY,                            District Judge Thomas M. Rose
                                                        Magistrate Judge Michael J. Newman
      Defendant.
_________________________________________________________________________________

ORDER AND ENTRY: (1) GRANTING ATTORNEY BRUCE’S MOTION TO WITHDRAW
AS PLAINTIFF’S ATTORNEY OF RECORD (DOC. 11); (2) DIRECTING THE CLERK OF
      COURT TO UPDATE THE DOCKET TO REFLECT THAT PLAINTIFF IS NOW
 PROCEEDING PRO SE ; (3) GRANTING DEFENDANT’S MOTION TO COMPEL (DOC.
  13) AND ORDERING PLAINTIFF TO RESPOND WITHIN FOURTEEN DAYS TO ANY
AND ALL OUTSTANDING DISCOVERY REQUESTS OR TO NOTIFY THE COURT AND
  OPPOSING COUNSEL OF A DATE UPON WHICH SHE CAN PROVIDE COMPLETE
      RESPONSES TO ANY AND ALL OUTSTANDING DISCOVERY REQUESTS; (4)
ORDERING PLAINTIFF TO NOTIFY THE COURT AND OPPOSING COUNSEL WITHIN
14 DAYS OF HER CURRENT CONTACT INFORMATION AND ADVISING HER OF HER
    CONTINUING DUTY TO IMMEDIATELY NOTIFY THE COURT AND OPPOSING
COUNSEL OF ANY AND ALL CHANGES TO HER CONTACT INFORMATION DURING
THE PENDENCY OF THIS CASE; (5) NOTIFYING PLAINTIFF THAT HER FAILURE TO
     COMPLY WITH COURT ORDERS OR TO KEEP THE COURT AND OPPOSING
   COUNSEL APPRISED OF HER CONTACT INFORMATION MAY RESULT IN THE
   DISMISSAL OF THIS CASE FOR FAILURE TO PROSECUTE; AND (6) ORDERING
   ATTORNEY BRUCE TO SERVE A COPY OF THIS ORDER ON PLAINTIFF AT HER
                             LAST KNOWN ADDRESS
_________________________________________________________________________________

       This civil case is before the Court on the motion of Plaintiff’s attorney Matthew Bruce to

withdraw as Plaintiff’s attorney of record. Doc. 11. Plaintiff was provided an opportunity to respond

to her counsel’s motion (doc. 12), however, she filed no response and the time for doing so has expired.

Accordingly, the motion to withdraw is ripe for decision.

       In the motion to withdraw, Attorney Bruce represents that Plaintiff has not been responsive to

efforts to contact her for the purpose of providing responses to discovery served on her by Defendant.

Doc. 11 at PageID 83. Attorney Bruce further represents that the first attempt to contact Plaintiff
regarding Defendant’s discovery requests was made on May 15, 2019, i.e., almost four months ago.

Id. In light of Plaintiff’s failure to communicate with her attorney and to assist in the prosecution of

this civil action, Attorney Bruce now seeks leave to withdraw. For good cause shown, and absent

objection by Plaintiff or Defendant, counsel’s motion to withdraw (doc. 11) is GRANTED.

        The Clerk is ORDERED to update the docket to reflect that Plaintiff is now proceeding in this

matter pro se. Attorney Bruce, although no longer counsel for Plaintiff, is ORDERED to serve a copy

of this Order on Plaintiff by regular mail to her last known address. Within 14 days from the entry of

this Order, Plaintiff is ORDERED to file a notice advising the Court and opposing counsel of her

current contact information (mailing address and phone number) and is ADVISED of her continuing

duty to immediately notify the Court and opposing counsel of any and all changes to her contact

information while this case remains pending.

        In addition to the foregoing, and in light of the Plaintiff’s apparent failure to respond to

discovery to date, Plaintiff is ORDERED to either: (1) serve complete responses to any and all

outstanding discovery requests within 14 days from the entry of this Order and to file a notice with the

Court certifying service of such responses; or (2) file with the Court a notice within 14 days from the

entry of this Order advising the Court and opposing counsel of a date specific by which she will provide

complete responses to any and all outstanding discovery requests. To this end, Defendant’s motion to

compel (doc. 13) is GRANTED.

        Finally, Plaintiff is NOTIFIED that her failure to comply as ordered herein may result in the

issuance of sanctions, including the dismissal of this action for failure to prosecute.

        IT IS SO ORDERED.


Date:   September 30, 2019                               s/ Michael J. Newman
                                                         Michael J. Newman
                                                         United States Magistrate Judge




                                                    2
